Mr. Presiding Justice Gridley delivered the opinion of the court. This is an action commenced in the Municipal Court of Chicago by Kathryn Lonergan, plaintiff, against Margaret O’Neil, defendant, to recover for services rendered by plaintiff, at defendant’s request, as a practical nurse and attendant for the husband of defendant, John O’Neil. Plaintiff claimed that she acted as such nurse and attendant for a period of twenty-two weeks during the year 1909, and had received no compensation for her services. The jury returned a verdict in hér favor and assessed her damages at the sum of $175, upon which verdict the court, on May 20, 1911, entered judgment. It is urged by counsel for defendant that the verdict is against the weight of the evidence. No useful purpose would be served in here setting forth and commenting upon the testimony of the many witnesses given at the trial. Suffice it to say that, after careful consideration of the same, we are of the opinion that the verdict is supported by the evidence, and that substantial justice has been done. It is contended that the trial court erred in admitting certain evidence on behalf of plaintiff and in excluding certain evidence offered by defendant. In our opinion the contentions are without merit. The judgment of the municipal court is affirmed. Affirmed.